EXHIBIT 4.1D AMENDMENT TO RIGHTS AGREEMENT THIS AMENDMENT is entered into as of June 16, 2014, between IMMUCELL CORPORATION, a Delaware corporation (the “Company”), and American Stock Transfer& Trust Co., a New York corporation, as Rights Agent (the “Rights Agent”). WHEREAS, the Company and the Rights Agent are parties to (i)a Rights Agreement dated as of September5, 1995, providing for the issuance of certain common stock purchase rights (the “Rights”) to holders of the Company’s outstanding Common Stock, (ii)an Amendment to the Rights Agreement, dated as of June30, 2005, (iii) a second Amendment to Rights Agreement, dated as of June 30, 2008 and (iv) a third Amendment to the Rights Agreement dated as of August 9, 2011 (collectively, the “Rights Agreement”). WHEREAS, under Section7(a) of the Rights Agreement, the Rights terminate on or before the Final Expiration Date, defined in Section1(a) of the Rights Agreement to be September19, 2014; and WHEREAS, the Company’s Board of Directors has determined that extending the Final Expiration Date for the Rights is in the best interest of the Company; NOW, THEREFORE, in consideration of the mutual benefits arising herefrom, the parties hereto agree as follows: 1. FINAL EXPIRATION DATE. Section1(i) of the Rights Agreement is hereby amended to read in its entirety as follows: (i) “Final Expiration Date” shall mean the Close of Business on September19, 2017. 2. OTHER PROVISIONS. The “Summary of Rights to Purchase Common Stock” (attached to the Rights Agreement as Exhibit B thereto) shall likewise be deemed amended to reflect the change under Section 1 above. In all other respects, the terms and provisions of the Rights Agreement are hereby confirmed and shall remain in full force and effect, subject to the changes stated herein. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed and attested, all as of the date first above written. Attest: IMMUCELL CORPORATION /s/Elizabeth S. Toothaker /s/Michael F. Brigham By: Elizabeth S. Toothaker By: Michael F. Brigham Director of Finance and Administration President and Chief Executive Officer Attest: AMERICAN STOCK TRANSFER& TRUST COMPANY, LLC /s/Carlos Pinto /s/Paula Caroppoli By: Carlos Pinto By: Paula Caroppoli Senior Vice President Senior Vice President Director, Relationship Management
